Case 2:16-cr-20291-NGE-EAS ECF No. 53, PageID.1478 Filed 12/23/20 Page 1 of 4




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


UNITED STATES OF AMERICA,

                        Plaintiff,                  Cr. No. 16-20291
           v.
                                                    Hon. Nancy G. Edmunds

ISAAC JAMES HARGROVE,

                        Defendant.
                                            /

     FOURTH SUPPLEMENTAL BRIEF AND EXHIBIT IN SUPPORT OF
      ISAAC HARGROVE’S MOTION FOR COMPASSIONATE RELEASE

           Isaac Hargrove, through counsel, files this supplemental brief to alert the court

about the rapidly changing and concerning conditions at FCI Hazelton, where

Mr. Hargrove is incarcerated. In the past two weeks, the number of positive COVID-

19 cases has increased significantly:

    Date                 COVID-19               COVID-19         Recovered    Recovered
                         Positive               Positive Staff   Incarcerated Staff
                         Incarcerated                            People
                         People
    12/22/20201          30                     7                9              20

    12/21/20202          29                     8                7              19




1
  Fed. Bureau of Prisons, COVID-19 Cases, https://www.bop.gov/coronavirus/ (last
visited Dec. 22, 202).
2
  Ex. M includes screenshots of the BOP’s daily updates about the number of cases at
each facility.
                                         1
Case 2:16-cr-20291-NGE-EAS ECF No. 53, PageID.1479 Filed 12/23/20 Page 2 of 4




    Date                 COVID-19              COVID-19         Recovered    Recovered
                         Positive              Positive Staff   Incarcerated Staff
                         Incarcerated                           People
                         People
    12/18/2020           24                    5                7              19

    12/17/2020           24                    5                7              19

    12/16/2020           21                    7                6              17

    12/15/2020           17                    8                6              16

    12/11/2020           4                     6                6              16

    12/10/2020           4                     6                6              16

    12/9/2020            2                     6                6              16

    12/8/2020            3                     4                5              16


           There are 53 people awaiting test results.3

           The disturbingly quick uptick in the number of positive cases at FCI Hazelton is

concerning—particularly for Mr. Hargrove who has numerous, serious conditions that

put him at risk of severe illness, hospitalization, or death.

           The BOP has been unable to contain the spread of the novel coronavirus. In the

last two weeks, 21 people in BOP custody have died.4 On December 19, 2020, a man

only two years older than Mr. Hargrove died because of complications caused by

COVID-19. Like Mr. Hargrove, he was serving a lengthy sentence for a non-violent


3
  Fed.         Bureau       of      Prisons,       COVID-19      Test     Information,
https://www.bop.gov/coronavirus/ (last visited Dec. 22, 202).
4
  Fed. Bureau of Prisons, Press Releases, https://www.bop.gov/resources/press_release
s.jsp (last visited Dec. 22, 2020).
                                              2
Case 2:16-cr-20291-NGE-EAS ECF No. 53, PageID.1480 Filed 12/23/20 Page 3 of 4




drug offense. His health declined rapidly after the positive test result. He was

pronounced dead 17 days after he tested positive for the virus.5 Neither Mr. Bennett

nor Mr. Hargrove were sentenced to death.

                                 CONCLUSION

      Mr. Hargrove’s motion for compassionate release should be granted.

                                      Respectfully Submitted,

                                      FEDERAL COMMUNITY DEFENDER


                                      s/ Colleen P. Fitzharris
                                      Attorney for Isaac Hargrove
                                      613 Abbott Street, Ste. 500
                                      Detroit, Michigan 48226
                                      313-967-5868
                                      E-mail: colleen_fitzharris@fd.org

Date: December 23, 2020




5
   Fed. Bureau of Prisons, Press Release: Inmate Death at FCI Memphis,
https://www.bop.gov/resources/news/pdfs/20201221_press_release_mem_bennett.
pdf (last visited Dec. 22, 200).
                                     3
Case 2:16-cr-20291-NGE-EAS ECF No. 53, PageID.1481 Filed 12/23/20 Page 4 of 4




                         CERTIFICATE OF SERVICE

      Counsel certifies that on the above date, the foregoing paper was filed with the

clerk of the Court using the ECF system, which will send notification to opposing

counsel.

                                       Respectfully Submitted,

                                       FEDERAL COMMUNITY DEFENDER

                                       s/ Colleen P. Fitzharris
                                       Attorney for Isaac Hargrove
                                       613 Abbott Street, Suite 500
                                       Detroit, Michigan 48226
                                       313-967-5868
                                       E-mail: colleen_fitzharris@fd.org

Date: December 23, 2020




                                          4
